Citation Nr: 0509596	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a case of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) with emphysema.

2.  Entitlement to service connection for loss of vision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1944 to July 1946.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2003, at which time, a Deputy 
Vice Chairman at the Board granted the veteran's motion to 
have his case advanced on the Board's docket.  The Board then 
remanded the case for further development.  

Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, confirmed and continued its denials of entitlement 
to service connection for COPD with emphysema and entitlement 
to service connection for a loss of vision.  Thereafter, the 
case was returned to the Board for further appellate action.

The issue of entitlement to service connection for COPD with 
emphysema requires further development is addressed in the 
REMAND portion at the end of the decision below.

In his Notice of Disagreement (NOD), received in July 2001, 
the veteran raised contentions to the effect that service 
connection was warranted for a skin disorder of his forearms; 
diabetes mellitus; cardiovascular disability; hearing loss 
disability; and emotional problems.  He stated that all such 
disabilities were due, at least in part, to his exposure to 
mustard gas during service.  Those claims have not been 
certified to the Board on appeal nor have they otherwise been 
developed for appellate purposes.  Therefore, the Board has 
no jurisdiction over those claims and they will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  They are, however, referred to 
the RO for appropriate action.




FINDINGS OF FACT

1.  In a decision, dated in August 1997, the Board denied the 
veteran's claim of entitlement to service connection for COPD 
with emphysema, claimed as a residual of in-service exposure 
to mustard gas.

2.  Evidence associated with the record since the Board's 
August 1997 decision is neither cumulative nor redundant and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for COPD with emphysema.  

3.  The veteran is legally blind; however, there is no 
competent evidence of record showing a relationship between 
that disorder and service.  


CONCLUSIONS OF LAW

1.  The Board's August 1997 decision, which denied 
entitlement to service connection for COPD with emphysema, is 
final.  38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2001); 38 
C.F.R. §§ 20.1100 (1997).  

2.  The criteria to reopen the claim of entitlement to 
service connection for COPD with emphysema have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(effective January 21, 1991, through August 28, 2001).  

3.  The veteran's legal blindness, claimed as a loss of 
vision, is not the result of disease or injury incurred in or 
aggravated by service, nor may it be presumed to be the 
result of exposure to mustard gas in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.316 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for COPD 
with emphysema and for loss of vision.  He contends that they 
are primarily the result of his exposure to mustard gas in 
service.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may, however, be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Generally, full body exposure to specified vesicant agents, 
such as mustard gas, during active military service, together 
with the subsequent development of certain disabilities such 
as chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or a chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive pulmonary disease, 
is sufficient to establish service connection for that 
condition.  38 C.F.R. § 3.316.  

I.  COPD with Emphysema

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for COPD with emphysema.  In August 1997, the Board confirmed 
and continued the RO's denial of entitlement to service 
connection for that disorder.  Relevant evidence on file at 
that time consisted of the veteran's service medical records; 
a commendation, dated in March 1945; his service separation 
report; an October 1972 report from St. Joseph Hospital in 
Mt. Clemens, Michigan; private medical records, dated from 
October 1981 through November 1991, reflecting the veteran's 
treatment by various health care providers, including Bay 
Medical Center, Advance Medical/Met Path, Tawas St. Joseph 
Hospital, Oscoda Family Physicians, Tawas X-ray Clinic, 
Oscoda Family Pharmacy, A. M. H., M.D, A. C., M.D., and S. N. 
S., M.D.; the report of an examination performed by the VA in 
January 1993; a transcript of a statement to Congress by the 
Senior Program Officer and Study Director, Institute of 
Medicine, National Academy of Sciences, concerning the Health 
Effects of Mustard Gas and Lewisite; a June 1993 report from 
the Department of the Navy, Naval Research Laboratory; and 
the transcript of the veteran's hearing held at the RO in 
July 1994.

In reviewing the foregoing evidence, the Board assumed, 
without specifically finding, that the veteran had been 
exposed to vesicant agents in service.  The Board noted, 
however, that such exposure only involved the forearms rather 
than full body exposure (June 1993 report from the Department 
of the Navy, Naval Research Laboratory).  Consequently, 
service connection for the claimed COPD with emphysema could 
not be presumed under 38 C.F.R. § 3.316.  Furthermore, the 
Board noted that there was no competent evidence of a nexus 
between the veteran's COPD with emphysema and any incident in 
service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also, Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, direct service connection was not 
warranted under 38 C.F.R. §38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Accordingly, the Board denied entitlement to 
service connection for COPD with emphysema, claimed as 
residuals of exposure to mustard gas.  

The veteran did not request reconsideration of the Board's 
August 1997 decision, nor did he appeal it to the United 
States Court of Appeals for Veterans Claims (Court).  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7104 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 20.1100 (1997).  The veteran 
now requests that his claim of entitlement to service 
connection for COPD with emphysema be reopened.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

In April 2000, when the RO received the veteran's request to 
reopen his claim, new and material evidence meant evidence 
not previously submitted to VA decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled was so significant that it had to be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the Board's 
August 1997 decision includes reports, dated in October and 
November 1999, from Tawas St. Joseph Hospital.  They suggest 
that the veteran has pulmonary fibrosis associated with 
mustard gas exposure in World War II.  Such evidence is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the evidence is 
new and material and the claim of entitlement to service 
connection for COPD with emphysema is reopened.  To that 
extent, the appeal is granted.



II.  Loss of Vision

Prior to consideration of the merits of the veteran's claim 
of entitlement to service connection for loss of vision, the 
Board must ensure that the VA has met its statutory duty to 
assist the veteran in the development of his claim.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  The VCAA also eliminated the concept of a well- 
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims  (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

By virtue of information contained in letters, dated in 
December 2002 and in January and April 2004, the VA informed 
the veteran and his representative of the information and 
evidence needed to substantiate and complete his claim of 
entitlement to service connection for loss of vision.  

The VA noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

To grant service connection for a loss of vision as a result 
of exposure to mustard gas, the VA noted that the evidence 
had to show that the veteran was exposed 1) during field or 
chamber testing, or; 2) during battlefield conditions in 
World War I, or; 3) during the German air raid on the harbor 
of Bari, Italy, in World War II, or; 4) during the 
manufacture and handling of vesicant (blistering) agents 
during service.

The VA noted that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals (including private facilities where the VA 
had authorized treatment) or those held by the Social 
Security Administration.  The VA also noted that it would 
make reasonable efforts help the veteran try to get other 
relevant evidence, such as private medical records, 
employment records, or records from State or local government 
agencies.  The VA also requested that the veteran inform it 
if there was an other evidence or information that he thought 
would support his claim.

The VA told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
He was notified that if he wished the VA to obtain medical 
records, he would have to authorize medical personnel to 
release such records by using VA Form 21-4142.  The VA stated 
that it would notify the veteran if the holder of the records 
declined to provide them or asked for a fee to provide them.  
The VA noted, however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  
The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the letters, dated in December 2002 and in 
January and April 2004, the veteran was provided with a 
Statement of the Case (SOC), issued in May 2003; a copy of 
the Board's December 2003 remand; and a Supplemental 
Statement of the Case (SSOC), issued in December 2004.  They 
further notified the veteran and his representative of the 
evidence necessary to substantiate his claim of entitlement 
to service connection for loss of vision.  Indeed, the SOC 
and the SSOC set forth the relevant text of 38 C.F.R. 
§ 3.159.  The SOC and the SSOC also identified the evidence 
that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; a 
commendation, dated in March 1945; the veteran's service 
separation report; an October 1972 report from St. Joseph 
Hospital in Mt. Clemens, Michigan; private medical records, 
dated from October 1981 through November 1991, reflecting the 
veteran's treatment by various health care providers, 
including Bay Medical Center, Advance Medical/Met Path, Tawas 
St. Joseph Hospital, Oscoda Family Physicians, Tawas X-ray 
Clinic, Oscoda Family Pharmacy, A. M. H., M.D, A. C., M.D., 
and S. N. S., M.D.; the report of an examination performed by 
the VA in January 1993; the transcript of a statement to 
Congress by the Senior Program Officer and Study Director, 
Institute of Medicine, National Academy of Sciences, 
concerning the Health Effects of Mustard Gas and Lewisite; a 
June 1993 report from the Department of the Navy, Naval 
Research Laboratory; documents, dated from June 1993 through 
October 1999, concerning the claim of another veteran, C. R.; 
reports, dated in January and February 1998, from R. A. K., 
M.D.; records from Tawas St. Joseph Hospital/Tawas St. Joseph 
Medical Practices, reflecting the veteran's treatment from 
October 1999 through May 2000; and an extract from the 
December 2000 issue of the VFW magazine. 

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  

In his NOD, received in July 2001, the veteran reported that 
he had been trying without success to obtain 10 years worth 
of medical records from the VA Medical Center (MC) in 
Saginaw, Michigan.  However, he did not identify the time 
frame of such treatment, nor did he identify the disorder(s) 
for which he was treated.  Moreover, he did not respond to 
the VA letters, dated in December 2002 and January and April 
2004, which requested information regarding any treatment by 
the VA.  

In this regard, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has stated that the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  The VA's duty is just what it states, a 
duty to assist, not a duty to prove a claim with the claimant 
only in a passive role.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  In connection with a search for documents, this duty 
is limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to service connection for loss of 
vision.  As such, there is no reasonable possibility that 
further development would lead to any additional relevant 
evidence with respect to those issues or be helpful in light 
of the current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims.  Therefore, the Board will proceed to the merits 
of the appeal.  

The veteran's service medical records are completely negative 
for any complaints or clinical findings of eye disability of 
any kind, including loss of vision.  Indeed, loss of vision 
was not reported until January 1998, when R. A. K., M.D., the 
veteran's eye doctor, stated that the veteran was legally 
blind, having visual acuity of 20/200 in the right eye and 
counting fingers at 8 feet in the left eye.  The October 1999 
report from Tawas St. Joseph Hospital, indicates that his 
blindness is due to macular degeneration and that he has had 
cataract surgery.  

While various eye disorders, such as corneal opacities, are 
presumed to be the result of full body exposure to mustard 
gas, the evidence shows that the veteran had considerably 
less exposure.  Therefore, service connection for loss of 
vision may not be presumed to be the result of exposure to 
mustard gas.  Such a finding does not preclude the veteran 
from establishing service connection on a direct basis; 
however, there is simply no competent evidence on file 
linking the veteran's current eye problems to service.  
Combee.  The only reports to the contrary come from the 
veteran.  

As a layman, the veteran is qualified to report only those 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a)(2); Espiritu.  Therefore, without more, 
his opinion cannot be considered competent evidence of 
service connection for loss of vision.  Absent such evidence, 
service connection is not warranted.  To that extent, the 
appeal is denied.

In arriving at this decision, the Board has considered the 
veteran's claim that a fellow veteran, C. R., has been 
granted service connection for the residuals of exposure to 
mustard gas in a situation similar to the veteran's.  
However, each case is different, and as such may produce a 
different outcome.  Indeed, records submitted by the veteran 
show that C. R.'s case was decided at the RO level and 
concerned a different issue.  By its very nature as an 
appellate body, the Board is not bound by the decisions of 
the RO which is an agency of original jurisdiction.  Rather, 
when considering appeals, the Board is bound by applicable 
statutes, VA regulations, and precedent opinions of the VA's 
General Counsel.  38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 19.5 (2004).  

In this regard, it should be also be noted that even Board 
decisions are nonprecedential in nature.  Although the Board 
strives for consistency in issuing its decisions, previously 
issued Board decisions will be considered binding only with 
regard to the specific case decided.  Prior decisions in 
other appeals may be considered in a case to the extent that 
they reasonably relate to the case, but each case presented 
to the Board will be decided on the basis of the individual 
facts of the case in light of applicable procedure and 
substantive law.  38 C.F.R. § 20.1303 (2004).  


ORDER

New and material evidence having been presented, the request 
to reopen the veteran's claim of entitlement to service 
connection for COPD with emphysema is granted.

Entitlement to service connection for loss of vision is 
denied.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for COPD with emphysema.  Elkins.  It 
would be premature for the Board to do so prior to the RO, as 
such action could result in prejudice to the veteran's claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 
16-92.

In reviewing the October and November 1999 reports from Tawas 
St. Joseph Hospital, the Board notes few clinical findings to 
support the conclusion that the veteran has pulmonary 
fibrosis associated with mustard gas exposure in World War 
II.  As such, the evidence is not adequate for rating 
purposes.  Therefore, a VA examination is necessary to a 
proper resolution of the claim.  38 C.F.R. § 3.326 (2004).  
In this regard, it should be noted that the veteran has not 
been examined by the VA since January 1993.  Accordingly, the 
issue of entitlement to service connection for COPD with 
emphysema is REMANDED for the following actions::

1.  The veteran must be scheduled for a 
respiratory examination to determine the 
nature, etiology, and extent of any 
respiratory disability found to be 
present.  In so doing, he must be 
informed of the consequences of failing 
to report for such an examination.  
38 C.F.R. § 3.655 (2004).  

During the examination, all indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  Also, the claims folder must 
be made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed. 

If one or more respiratory diseases is 
diagnosed, the examiner must identify and 
explain the elements supporting each 
diagnosis.  The examiner must also render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such respiratory disability is the result 
of any event in service, including, but 
not limited to, the claimed exposure to 
mustard gas.  The rationale for all 
opinions must be set forth in writing.

2.  When the requested actions have been 
completed, any other indicated 
development must be performed.  Then the 
issue of entitlement to service 
connection for COPD with emphysema must 
be readjudicated.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


